UNITED STATES DISTRICT COURT |
MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

v, > No. 3:19-CR- AQ.
ROBERT SCOTT a/k/a “Wells,” : JUDGE -
Defendant FILED
enenees SCRANTON
INDICTMENT JUL 09 2019

 

 

co
THE GRAND JURY CHARGES: PER wa Z
TY OCERK
COUNT ONE

On or about December 26, 2016, in Monroe County, within the Middle
District of Pennsylvania, the defendant,

ROBERT SCOTT,

did knowingly and intentionally distribute and possess with intent to

distribute cocaine, a Schedule IT controlled substance.

In violation of Title 21, United States Code, Section 841(a)(1).

 

 
THE GRAND JURY FURTHER CHARGES:

COUNT TWO

On or about March 4, 2017, in Monroe County, within the Middle
District of Pennsylvania, the defendant,

ROBERT SCOTT,
did knowingly and intentionally distribute and possess with intent to
distribute a mixture and substance containing cocaine, a Schedule IJ

controlled substance.

In violation of Title 21, United States Code, Section 841(a)(1).

 

 
THE GRAND JURY FURTHER CHARGES:

COUNT THREE

On or about July 7, 2018, in Monroe County, within the Middle District
of Pennsylvania, the defendant,

ROBERT SCOTT,
did knowingly and intentionally distribute and possess with intent to

distribute cocaine, a Schedule II controlled substance.

In violation of Title 21, United States Code, Section 841{a)(1).

 

 
THE GRAND JURY FURTHER CHARGES:

COUNT FOUR

| On or about February 22, 2019, in Bartonsville, Monroe County, within
the Middle District of Pennsylvania, the defendant,

ROBERT SCOTT,
did knowingly and intentionally distribute and possess with intent to

distribute cocaine, a Schedule IT controlled substance.

In violation of Title 21, United States Code, Section 841(a)(1).

 

 
THE GRAND JURY FURTHER CHARGES:

COUNT FIVE

On or about February 28, 2019, in Bartonsville, Monroe County, within
the Middle District of Pennsylvania, the defendant,

ROBERT SCOTT,
did knowingly and intentionally possess with intent to distribute ~
cocaine, a Schedule II controlled substance, cocaine base (“crack”), a
Schedule II controlled substance, and
methyleneldioxymethamphetamine (“MDMA or “molly”), a Schedule I
controlled substance.

In violation of Title 21, United States Code, Section 841(a)(1).

A TRUE BILL

DAVID J. FREED
United States Attorney

ieee wo ASO
| RSO SEAN A. CAMONI

Date: ‘Loh 7

 

Assistant United States Attorney

 

 
